DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: Applicant and examiner additionally discussed further amendments to the claims after the interview dated 1/27/2022. Examiner agreed the amendments placed the case in condition for allowance and requested the terminal disclaimer be filed. 
Allowable Subject Matter
Claim1-4, 8, 11-16, 18-25 are allowed. Claims 5-7, 9-10 and 17 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Brown et al (WO 2017031504-A1), discloses receiving a request to cause an action from a device. The processor causes another device to communicate with the former device to verify proximity of the devices. The processor receives verification of proximity. The processor receives a first identifying data string. The processor receives a second identifying data string. The processor authorizes action based on confirmation of a match of the first identifying data string and the second identifying data string.
The prior art, Raounak et al (EP 2916520-A1), discloses performing location-based authentication using location-aware devices. One method includes: receiving an access request comprising authentication credentials and a first location from a first location-aware device; receiving a second location from a second location-aware device associated with the authentication credentials; and upon determining that the first 
The prior art, Joshni et al (US 10523665-B2), discloses authentication can be performed on thin clients using independent mobile devices. Because many users have smart phones or other similar mobile devices that include biometric scanners, such mobile devices can be leveraged to perform authentication of users as part of logging in to a thin client desktop. A mapping can be created on a central server between a user's mobile device and the user's domain identity. A mapping can also be created between the user's domain identity and the user's thin client desktop. Then, when a user desires to log in to his thin client desktop, the user can employ the appropriate biometric scanner on his mobile device to perform authentication. The central server can then rely on this authentication to identify and log the user into his thin client desktop.
The prior art, Akay et al (US 20130229930-A1), discloses that a first network device can implement functionality to establish a proximity-based wireless connection with a second network device. It can be determined whether the second network device is within a threshold detection distance from the first network device based on a signal strength associated with RF signals received from the second network device or based on detecting RF saturation at the first network device. Device credentials associated with the first network device can be transmitted to the second network device at a reduced transmit power level in response to determining that the second network device is within the threshold detection distance from the first network device. A communication link can be established between the first network device and the second 
The prior art, either alone or in combination does not expressly disclose:
“receive a login request from a first user device associated with a user; obtain a first location of the first user device; obtain a second location of a second user device associated with the user; determine a distance between the first user device and the second user device based on the first location and the second location;  compare the distance to a first distance threshold and a second distance threshold, the second distance threshold being greater than the first distance threshold; and in response to the comparison indicating that the distance is greater than the second distance threshold, authenticate the user by: transmitting at least a portion of a second credential to the second user device; and prompting the first user device for the second credential, wherein the second credential is different from a first credential used for authenticating the user when the distance is lesser than the second distance threshold,” or
“receiving a login request from a first user device associated with a user; obtaining first location information of the first user device; obtaining  second location information of a second user device associated with the user; determining a distance between the first user device and the second user device based on the first location information and the second location information;  adjusting a first or second distance threshold based on (i) whether the first and second location information are obtained over the same wireless network, (ii) whether the first or second location information is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ngai Zhang on 1/31/2022.
Please amend the claims as follows:
1.	(Currently Amended) A system for authenticating a login request with a location-based credential, comprising:
a computer system comprising one or more processors and memory storing by the one or more processors, cause the computer system to:

obtain a first location of the first user device;
obtain a second location of a second user device associated with the user;
determine a distance between the first user device and the second user device based on the first location and the second location; 
compare the distance to a first distance threshold and a second distance threshold, the second distance threshold being greater than the first distance threshold; and
in response to the comparison indicating that the distance is greater than the second distance threshold, authenticate the user by:
transmitting at least a portion of a second credential to the second user device; and
prompting the first user device for the second credential, wherein the second credential is different from a first credential used for authenticating the user when the distance is lesser than the second distance threshold.

2.	(Currently Amended) The system of claim 1, wherein the second distance threshold is a location-based dynamic threshold, and wherein the computer system is further caused to:
adjust the second distance threshold based on the first or second location,
wherein, in response to adjusting the second distance threshold, the comparison includes comparing the distance to the adjusted second distance threshold. 

3.	(Currently Amended) The system of claim 2, wherein the second distance threshold is a network-based dynamic threshold, and wherein the computer system is caused to:
determine (i) first network information related to a network connection over which the first location is obtained and (ii) second network information related to a network connection over which the second location is obtained; 
adjust the second distance threshold based on the first and second network information.
wherein, in response to adjusting the second distance threshold, the comparison includes comparing the distance to the adjusted second distance threshold. 

4.	(Currently Amended) A method comprising:
receiving a login request from a first user device associated with a user;
obtaining first location information of the first user device;
obtaining second location information of a second user device associated with the user;
determining a distance between the first user device and the second user device based on the first location information and the second location information; 
comparing the distance to a first distance threshold and a second distance threshold, the second distance threshold being greater than the first distance threshold; and 
in response to the comparison indicating that the distance is greater than the second distance threshold, authenticating the user by:
transmitting at least a portion of a second credential to the second user device;
prompting the first user device for the second credential, wherein the second credential is different from a first credential used for authenticating the user when the distance is lesser than the second distance threshold.

5-7.	(Cancelled)

8.	(Currently Amended) The method of claim 4, wherein the first credential is a single credential and the second credential is a combination of credentials.

Cancelled)

11.	(Original) The method of claim 4, wherein the distance comprises at least one of a Euclidean distance, a rectilinear distance, a geofencing-based distance, or a floor distance.

12.	(Currently Amended) The method of claim 4, wherein determining the distance 
determining a first location of the first user device based on the first location information and 
determining the distance based on the first location and the second location. 

13.	(Currently Amended) The method of claim 4, wherein the first location information or the second location information includes at least one of (a) an Internet Protocol address of the first user device or the second user device, (b) global positioning locator data of the first user device or the second user device, or (c) information relating to a wireless network to which the first user device or the second user device is connected.
	
14.	(Currently Amended) The method of claim 4, further comprising: 
adjusting the first distance threshold or the second distance threshold based on the first location information or the second location information

15.	(Currently Amended) The method of claim 14, wherein the adjusting includes: 
increasing the first distance threshold or the second distance threshold based on (a) the first location information and the second location information being received over the same wireless network, or (b) an Internet Protocol address from which the first location information or the second location information is received matching a stored IP address.

16.	(Currently Amended) The method of claim 14, wherein the adjusting includes: 
a public wireless network, or (b) an Internet Protocol address from which the first location information or the second location information is received not matching a stored IP address.

17.	(Cancelled)

18.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause operations comprising:
receiving a login request from a first user device associated with a user;
obtaining [[a]] first location information of the first user device;
obtaining [[a]] second location information of a second user device associated with the user;
determining a distance between the first user device and the second user device based on the first location information and the second location information; 
adjusting a first or second distance threshold based on (i) whether the first and second location information are obtained over the same wireless network, (ii) whether the first or second location information is obtained over a public wireless network, or (iii) whether an Internet Protocol address from which the first or second location information is obtained matches a stored IP address, the first or second distance threshold being a dynamic threshold;
subsequent to the adjustment, comparing the distance to [a]] the first distance threshold and [[a]] the second distance threshold, the second distance threshold being greater than the first distance threshold; and
authenticating the user based on a result of the comparison.

19.	(Currently Amended) The computer-readable medium of claim 18, wherein authenticating the user includes, in response to the comparison indicating that the distance is greater than the second distance threshold, authenticating the user by:
transmitting at least a portion of a second credential to the second user device;
prompting the first user device for the second credential, wherein the second credential is different from a first credential used for authenticating the user when the distance is lesser than the second distance threshold. 

20.	(Currently Amended) The computer-readable medium of claim 18, wherein adjusting the first or second distance threshold includes decreasing the first or second distance threshold based on (i) whether the first and second location information are obtained over the same wireless network, (ii) whether the first or second location information is obtained over a public wireless network, or (iii) whether an Internet Protocol address from which the first or second location information is obtained matches a stored IP address. 

21.	(New) The computer-readable medium of claim 18, wherein adjusting the first or second distance threshold includes increasing the first or second distance threshold based on (i) whether the first and second location information are obtained over the same wireless network, (ii) whether the first or second location information is obtained over a public wireless network, or (iii) whether an Internet Protocol address from which the first or second location information is obtained matches a stored IP address.

22.	(New) The computer-readable medium of claim 18, wherein adjusting the first or second distance threshold includes increasing the first or second distance threshold based on (i) the first location information and the second location information being obtained over the same wireless network or (ii) an Internet Protocol address from which the first location information or the second location information is obtained matching a stored IP address.

New) The computer-readable medium of claim 18, wherein adjusting the first or second distance threshold includes decreasing the first or second distance threshold based on (i) the first location information or the second location information being obtained over a public wireless network or (ii) an Internet Protocol address from which the first location information or the second location information is obtained not matching a stored IP address.

24.	(New) The computer-readable medium of claim 18, wherein the first location information or the second location information indicates (a) an Internet Protocol address of the first user device or the second user device, (b) global positioning locator data of the first user device or the second user device, or (c) a wireless network to which the first user device or the second user device is connected.

25.	(New) The computer-readable medium of claim 18, wherein the distance includes a Euclidean distance, a rectilinear distance, a geofencing-based distance, or a floor distance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grigg et al (US 20150229623-A1), discloses providing user authentication based on transaction data. Embodiments receive from a user, a request to execute a user action associated with an application, wherein execution of the user action requires validation of authentication credentials; collect a transaction set of data comprising information related to transactions conducted by the user; collect a location set of data comprising information related to a physical location of the user; determine a transaction proximity score associated with the user and the transactions; determine a level of authentication associated with the determined transaction proximity score; 
Lagerstedt et al (US 20150200925-A1), discloses updating access permissions of users in an access control system are described. The access permissions are capable of being updated based on rules and thresholds that include as at least one variable presence or contextual information associated with a user. The presence or contextual information associated with a user may be analyzed to trigger a credential update process for that user or other users within the access control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436